ORDER

PER CURIAM.
AND NOW, this 5th day of February, 2016, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s PCRA petition within 90 days.
The Prothonotary is DIRECTED to strike the names of the jurists from the caption and serve this order on the President Judge of the Court of Common Pleas of Philadelphia County.
Justice EAKIN did not participate in the consideration or decision of this matter.